F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          DEC 21 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    GAYLEN MERIWETHER, co-trustee
    for the Faris William Gore Living
    Irrevocable Trust,

                Plaintiff-Appellant,                    No. 99-3361
                                                 (D.C. No. 98-CV-2172-KHV)
    v.                                                     (D. Kan.)

    KENNETH S. APFEL, Commissioner
    of Social Security,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before TACHA , EBEL , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Appellant Gaylen Meriwether’s father, Faris Gore, disappeared on July 2,

1987. The Social Security Administration continued to send benefit checks to

Mr. Gore’s address for several years after his disappearance. Ms. Meriwether, as

the co-trustee of her father’s property, received the checks and arranged for them

to be deposited in a bank account. Upon learning of Mr. Gore’s disappearance,

the Commissioner instituted proceedings to recover over $55,000 in retirement

benefits. The ALJ determined that the date of Mr. Gore’s disappearance was also

most likely the date of his death. The district court affirmed that conclusion.

Ms. Meriwether appeals, and we affirm.

      The sole issue on appeal is whether the district court was correct in

agreeing with the Commissioner’s conclusion that Mr. Gore’s date of death was

July 2, 1987. Our review on appeal is limited to determining whether substantial

evidence supports the decision of the Commissioner and whether the proper legal

standards were applied.   Clifton v. Chater , 79 F.3d 1007, 1009 (10th Cir. 1996).

We have reviewed the briefs of the parties, the applicable law, and the record in

this case and affirm for substantially the reasons stated by the district court.




                                          -2-
The judgment of the district court is AFFIRMED.



                                          Entered for the Court



                                          Mary Beck Briscoe
                                          Circuit Judge




                                -3-